Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.144 Filed 08/24/20 Page 1 of 23




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                  Criminal Case No. 17-20697
      v.
                                                Hon. Arthur J. Tarnow

ANTHONY LEDELL JONES,

                    Defendant.
                                            /

                MOTION FOR COMPASSIONATE RELEASE

      The COVID-19 pandemic is devastating the Bureau of Prisons. In short order,

more than 11,757 incarcerated people and more than 1,497 staff members have

contracted the virus.1 116 incarcerated people and one staff member have died.2 The

spread of the virus is not under control.

      Anthony Jones is particularly vulnerable to suffering complications from a

COVID-19 infection as a 49-year-old obese Black man who struggles with

hypertension, prediabetes, and an amputated leg. He respectfully moves pursuant to 18

U.S.C. § 3582(c)(1)(A)(i): (1) for a compassionate release order reducing his sentence to

time served because his medical conditions render him particularly susceptible to



1
  BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last accessed Aug. 24,
2020).
2
  Id.
                                     1
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.145 Filed 08/24/20 Page 2 of 23




complications from COVID-19; (2) that the remaining period of his 70-month sentence

be converted to home confinement as a condition of supervised release; and (3) that he

be allowed to quarantine at home for the recommended fourteen days instead of

remaining at the BOP facility. In the alternative, he asks for a judicial recommendation

for home confinement under 18 U.S.C. § 3624(c)(2), as extended by the CARES Act

§ 12003(b)(2).

                                   BACKGROUND

      Law enforcement officers arrested Anthony Jones after seeing a handgun on him

while searching for his dog on his bicycle. Jones admitted he possessed a firearm, and

he was arrested without incident. At the time of the arrest, he stated he only carried the

firearm because “it’s dangerous out there.” There were never any allegations that

Mr. Jones acted violently at any time during the period he was under investigation. (PSR

¶¶ 12–13)

      In July 2018, Anthony Jones accepted responsibility for possessing a stolen

firearm. (R. 35, Plea Agreement, PgID 88–106) In November 2018, this Court

sentenced him below the Guidelines, to the lowest sentence allowed under the plea

agreement: a 70-month term of imprisonment to be followed by three years of

supervised release. (R. 39, Judgment, PgID 130; PSR ¶ 62) He is scheduled for release

May 19, 2022. (Ex. A, Public Info)

                                LEGAL STANDARD

      Under the First Step Act of 2018 (1SA), this Court can and should reduce
                                            2
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.146 Filed 08/24/20 Page 3 of 23




Mr. Jones’s sentence. Compassionate release is appropriate when: (1) “extraordinary

and compelling reasons warrant” reduction; and (2) the reduction is consistent with

Sentencing Commission “policy statements” found in U.S.S.G. § 1B1.13. See 18 U.S.C.

§ 3582(c)(1)(A). The Commission set forth three categories qualifying as extraordinary

and compelling: terminal medical conditions, medical debilitation, and family

circumstances. U.S.S.G. § 1B.13 cmt.1(A)–(C). Recognizing these categories might not

encompass all compelling reasons, the Commission added “other reasons”—which

may act “in combination” with the other categories or be wholly independent. See

U.S.S.G. § 1B1.13 cmt.1(D).

       But these policy statements were last revised before the 1SA, and so “[t]here is

no policy statement applicable to motions for compassionate release filed by

defendants under the [1SA].”3 The 1SA broadened courts’ discretion to use Application

Note 1(D) of U.S.S.G. § 1B1.13 to decide what “extraordinary and compelling

circumstances” are4 and if compelling reasons other than age, medical conditions, or

family circumstances exist.5


3
  United States v. Beck, __ F. Supp. 3d __, 2019 WL 2716505, at *6 (M.D.N.C. June 28,
2019); see also United States v. Mondaca, 2020 WL 1029024, at *3 (S.D. Cal. Mar. 3, 2020)
(“[T]he Commission never harmonized its policy statement with the [1SA].”); United
States v. Gagne, 2020 WL 1640152, *2 (D. Conn. Apr. 2, 2020), appeal pending, No. 20-
1169 (2d Cir.).
4
  United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020); accord United States
v. Redd, 2020 WL 1248493, *6 (E.D. Va. Mar. 16, 2020); United States v. Bradshaw, 2019
WL 7605447, *3 (M.D.N.C. Sept. 12, 2019).
5
  See, e.g., United States v. Redd, No. 1:97-cr-0006-AJT, 2020 WL 1248493, at *8 (E.D. Va.
Mar. 16, 2020) (“[A] court may find . . . that extraordinary and compelling reasons exist
                                                 3
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.147 Filed 08/24/20 Page 4 of 23




                                     ARGUMENT

       COVID-19 is ravaging the BOP. People in federal custody cannot take

appropriate hygienic and social-distancing measures to protect themselves from

infection. These are extraordinary times. And Mr. Jones’s health conditions make him

particularly vulnerable. This Court can and should convert his remaining time in

custody to home confinement.

   I. Exhaustion Is Not an Obstacle
       An incarcerated person in BOP custody may file a motion once he “has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. of § 3582(c)(1)(A)

(emphasis added).

       On July 24, 2020, Mr. Jones requested compassionate release through counsel,

citing his hypertension, obesity, pre-diabetes, amputation, sciatica, and the risk the novel

coronavirus poses to people with his medical conditions. (Ex. B, Request for Comp.

Release) Because Mr. Jones tried to avail himself of administrative remedies and more

than 30 days have lapsed since his request for compassionate release, this Court has the

power to consider and grant his motion.



based on facts and circumstances other than those set forth in U.S.S.G. § 1B1.13 cmt.
n.1(A)-(C) . . . .”); United States v. Perez, No. 88-10094-JTM, 2020 WL 1180719, at *2 (D.
Kan. Mar. 11, 2020) (same); United States v. Maumau, No. 2:08-cr-0758-TC, 2020 WL
806121, at *3 (D. Utah Feb. 18, 2020) (same).
                                                  4
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.148 Filed 08/24/20 Page 5 of 23




    II.   The COVID-19 Pandemic and Mr. Jones’s Health Conditions Are
          Extraordinary and Compelling Reasons to Grant Compassionate Release

          Mr. Jones’s high blood pressure, body mass index (BMI), prediabetes,

amputation, race, and age put him at increased risk of severe complications from

COVID-19, up to and including death. These conditions and his continued

incarceration during this pandemic “substantially diminish[] the ability of [Mr. Jones] to

provide self-care within the environment of a correctional facility.” U.S.S.G. § 1B1.13,

cmt. n.1(A)(ii).6 These circumstances are also “extraordinary and compelling.” See

U.S.S.G. § 1B1.13 cmt.1(D).

    A.    COVID-19 and Mr. Jones’s health and demographics put him at risk

          The COVID-19 pandemic is an unprecedented health crisis. As this court knows,

    COVID-19’s death rate goes up the older you are and the sicker you are. Mr. Jones

    falls within this category of inmates based on his health conditions and demographic

    profile.

          Hypertension. Mr. Jones suffers from hypertension, which is categorized as a




6
  United States v. Atkinson, 2020 WL 1904585, at *3 (D. Nev. Apr. 17, 2020) (“The
presence of COVID-19 . . . necessitates a more expansive interpretation of what self-
care means”); United States v. Rahim, No. 16-20433, 2020 WL 2604857, at *2 (E.D. Mich.
May 21, 2020) (Edmunds, J.); United States v. Hunt, No. 18-20037, 2020 WL 2395222
(E.D. Mich. May 12, 2020) (Hood, C.J.); United States v. Reddy, No. 13-CR-20358, 2020
WL 2320093 (E.D. Mich. May 11, 2020) (Leitman, J.); United States v. Amarrah, No. 17-
20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020) (Levy, J.).
                                             5
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.149 Filed 08/24/20 Page 6 of 23




regular blood pressure above 120/80.7 While his most recent blood pressure reading

was 110/80, prior to that date, Mr. Jones consistently had elevated blood pressure, with

a reading of 138/94 in May 2020 and 122/84 in December 2019. (Sealed Ex. D, 2020

Medical Records at 1, 6; see also PSR ¶ 51) To manage his high blood pressure, Mr. Jones

is prescribed amLODIPine (10 mg) and Lisinopil (10 mg). (Id., at 40)

       Mr. Jones’s hypertension renders him more susceptible to COVID-19. Though

the CDC currently classifies hypertension as a condition that might increase the risk of

severe illness from COVID-19,8 “[t]he scientific community knows with relative

certainty is that hypertension is one of the most common ‘comorbidities’ in people who

experience severe cases of COVID-19, a fact that has been apparent since the early days

of the pandemic; indeed, much research identifies hypertension as the most common

comorbidity.”9 Based on this research, “[c]ourts in this district have found that there is

sufficient scientific evidence of a comorbidity between hypertension and COVID-19 to




7
  Nancy A. Anoruo, M.D., M.P.H., Having high blood pressure may make coronavirus more
dangerous, ABC News (Jun. 1, 2020), https://abcnews.go.com/US/high-blood-
pressure-make-coronavirus-dangerous/story?id=70991996.
8
  CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html, (last accessed
August 11, 2020).
9
  United States v. Salvagno, No. 5:02-cr-0051, Dkt. #1181 at 14 (citing, inter alia,
Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-Confirmed
Coronavirus Disease 2019, CDC, https://www.cdc.gov/mmwr/volumes/69/wr/mm69
15e3.htm; Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
Disease, CDC, https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
management-patients.html).
                                              6
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.150 Filed 08/24/20 Page 7 of 23




justify release from custody.”10

       Body Mass Index. A BMI that is above 29.9 moves an individual from a

category of overweight to obese. Mr. Jones is 5’5” and currently 180 lbs., making his

BMI 30, so he is considered obese. (Sealed Ex. D, 2020 Medical Records at 7; see also

PSR ¶ 49)

       The CDC has labeled obesity as a risk factor with the “strongest and most

consistent evidence” for an association with severe illness from COVID-19.11 And the

increased susceptibility applies to people of any age, even those who are under 60.12 For

these reasons, prosecutors in this district have conceded,13 and this Court has found,

that a BMI of more than 30 satisfies the “extraordinary and compelling” circumstances

standard under § 1B1.13(1)(A).14


10
   United States v. McConico, No. 15-20267, 2020 WL 4431424, at *2 (E.D. Mich. July
31, 2020) (citing United States v. Sanders, No. 19-cr-20288, ECF No. 35, PgId.202–203
(E.D. Mich. Apr. 17, 2020) (collecting cases)).
11
   CDC, Medical Conditions Evidence Table, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-
table.html (last accessed August 11, 2020).
12
   See Jennifer Lighter, et al., Obesity in Patients Younger Than 60 Years Is a Risk Factor for
COVID-19 Hospital Admission, CLINICAL INFECTIOUS DISEASES (2020), available at
https://academic.oup.com/cid/article/doi/10.1093/cid/ciaa415/5818333.
13
   See United States v. Ireland, Cr. No. 17-20203, Dkt. 35-1, AUSA Email, PgID 200 (E.D.
Mich. July 17, 2020) (agreeing defendant’s BMI of 30.6 “satisfies the ‘extraordinary and
compelling’ standard under 1B1.13(1)(A)”); United States v. Pacely, Cr. No. 18-20283,
Dkt. 28, Resp., PgID 145 (E.D. Mich. July 8, 2020) (acknowledging obesity and diabetes
qualified as extraordinary and compelling reasons, even in a facility with no confirmed
COVID-19 cases).
14
   See Crider v. United States, No. 01-81028-1, 2020 WL 4334967, at *3 (E.D. Mich. July
28, 2020); Cotton v. United States, No. 16-20222-8, 2020 WL 3488752, at *3 (E.D. Mich.
June 26, 2020)
                                                 7
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.151 Filed 08/24/20 Page 8 of 23




      Amputation. Mr. Jones had his right leg amputated from a gunshot wound in

2010 and requires the use of a prosthetic to move. (PSR ¶ 50; see also Sealed Ex. E, 2019

Medical Records at 36) He has been prescribed DULoxetine for phantom nerve pain

from the amputation. (Ex. Sealed D, 2020 Medical Records at 40) He also reports

regular skin irritations from his prosthetic and has been prescribed topical steroids.

(Sealed Ex. D, 2020 Medical Records at 5; Sealed Ex. E, 2019 Medical Records at 31)

      Amputation makes it harder for individuals to provide self-care during the

COVID-19 health crisis. One court, which originally denied compassionate release to

an amputee prior to the pandemic, recently granted release because the “inability to

ambulate poses grave consequences when an inability to move means forced

interactions with staff and greater difficulty to adhere to social distancing guidelines in

prison.”15

      Prediabetes. Mr. Jones has been counseled about prediabetes. (Sealed Ex. D,

2020 Medical Records at 9) Diabetes is monitored with “A1c” readings, measuring

blood sugar levels, and a score over 6.7% equates to diabetes.16 In May 2020, Mr. Jones

had an A1c of 5.7%, which puts him at an increased risk for diabetes. (Sealed Ex. D,




15
   United States v. Mattingley, No. 15-CR-0005, 2020 WL 2499707, at *3 (W.D. Va. May
14, 2020) (releasing an amputee with phantom nerve pain, hypertension and diabetes);
United States v. York, No. 11-CR-76, 2019 WL 3241166 (E.D. Tn. July 18, 2019)
(releasing an amputee with congestive heart failure before COVID-19).
16
   See Mayo Clinic, A1C Test Description, available at https://www.mayoclinic.org/tests-
procedures/a1c-test/about/pac-20384643.
                                             8
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.152 Filed 08/24/20 Page 9 of 23




2020 Medical Record at 43) Prediabetes is diagnosed when a person’s blood sugar levels

are elevated, but not high enough to qualify as diabetes. The CDC recognizes diabetes

as creating a serious risk of illness from COVID-19, and this Court has thus recognized

that a person approaching status as a diabetic also are at increased risk.17

       Age. Mr. Jones is 49-years-old, which puts him at greater risk for contracting

COVID-19. The CDC has made clear “the risk for severe illness from COVID-19

increases with age.”18 Expert review of CDC-published COVID-19 data in the U.S.

reveals that “hospitalization rates and intensive care unit (ICU) rates were nearly

identical for individuals aged 45-54 and individuals aged 55-64 (between approximately

20-30% for both groups for hospitalization and between 5-11% for both groups for

ICU admission).” (Ex. F, Amon Decl. ¶ 9) The data “suggests that individuals >45 years

could be considered high risk for severe disease while those ≥54 years could be

considered high risk for severe disease and death.” (Id.) Standing alone, Jones’s age,

therefore, makes him at least high risk for severe disease, and potentially at high risk for

severe disease and death, as discussed below.




17
   See Cotton, 2020 WL 3488752, at *3 (granting release to a person with prediabetes);
United States v. Readus, No. 16-20827-1, 2020 WL 2572280, at *3 (E.D. Mich. May 21,
2020) (finding a combination of prediabetes and obesity sufficient to warrant release)
(collecting cases).
18
   CDC, People at Increased Risk for Severe Illness, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
adults.html.
                                                 9
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.153 Filed 08/24/20 Page 10 of 23




       Even though Mr. Jones is not yet 50, medical experts have stated the prison

population should be looked at differently from the general public because “prisoners’

physiological age averages 10-15 years older than their chronological age.” (Ex. G,

Williams Decl. ¶ 12) Mr. Jones has been incarcerated for three years for this offense

and for over six years before that. (Ex. A, Pub. Info. at 3) See also PSR ¶¶ 32, 35-36.

Given the time Mr. Jones has spent in prison, he is likely physiologically a decade (or

more) older than he is on paper, making him even more vulnerable to COVID-19. As

another doctor explained, “[t]he case fatality rate varies significantly with advancing age,

rising after age 50, and is above 5% (1 in 20 cases) for those with pre-existing medical

conditions,” such as hypertension or obesity. (Ex. H, Goldenson Decl. ¶ 8)

                                           ***

       Each of Mr. Jones’s most serious health conditions render him particularly

vulnerable to complications of a COVID-19 infection. Even if these individual

conditions on their own do not create extraordinary and compelling reasons to release

Mr. Jones to home confinement, “all of his conditions compounded still place [him] in

a much more vulnerable position than a healthy person, if he were to get COVID-19.”19




19
   Loyd v. United States, No. CR 15-20394-1, 2020 WL 2572275, at *3 (E.D. Mich. May
21, 2020); see also McConico, 2020 WL 4431424, at *2 (finding obesity, hypertension, and
diabetes “sufficiently dangerous preexisting conditions to constitute extraordinary and
compelling reasons to release younger men than” 41-year-old inmate); Readus, 2020 WL
2572280, at *2-3 (releasing 33-year-old man with obesity, hypertension, prediabetes, and
sleep apnea).
                                           10
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.154 Filed 08/24/20 Page 11 of 23




 B.    COVID-19 poses acute risks to people in custody

       Mr. Jones is also at increased risk due to his incarceration. Epidemiologists know

that detention facilities are “associated with high transmission probabilities for

infectious diseases.” (Ex. C, Beyrer Dec. ¶ 11)20 Recognizing this risk, this Court has

found “[t]he heightened susceptibility of prison populations to the [COVID-19] virus

is an additional reason . . . for the release of medically vulnerable inmates.”21

       The numbers of positive-COVID-19 cases in BOP continue to increase

exponentially. And there is considerable evidence that the numbers publicly reported

by the BOP undercount the number of incarcerated people actually infected. BOP

facilities that implemented testing saw dramatic increases in the number of cases.22 Even

by the BOP’s count, COVID-19 is infecting incarcerating individuals at a rate 5.95 times

higher than the general population:23




20
   See Joseph A. Bick, Infection Control in Jails and Prisons, Clinical Infectious Diseases
45(8):1047-1055 (2007), at https://doi.org/10.1086/521910.
21
   United States v. Watkins, No. 15-20333, 2020 WL 4016097, at *2 (E.D. Mich. July 16,
2020) (citing Miller v. United States, No. 16-20222-1, 2020 WL 1814084, at *3 (E.D. Mich.
Apr. 9, 2020).
22
   See, e.g., Walter Pavlo, After Seeing Federal Bureau of Prisons Up Close, Federal Judges May
See Sentencing Differently in Future, Forbes (May 3, 2020), shorturl.at/dtN89; Luke Barr,
70% of inmates tested have COVID-19: Bureau of Prisons, ABC News (May 1, 2020),
shorturl.at/ayLRZ.
23
   Charts available at https://federaldefendersny.org/ (last visited Aug. 24, 2020).
                                               11
  Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.155 Filed 08/24/20 Page 12 of 23




               COVID-19 Rate of Infection for Various Populations
                                                                 Infection Rate as
                                                     Infections/     Percent of
      Location         Cases       Population       1,000 People     Population
BOP       Imprisoned
Population           11,79224    141,75525          83.19        8.3186%
United States        5,600,107 330,159,704    26
                                                    16.96        1.6962%
China                89,594 27
                                 1,394,015,977 0.06
                                                 28
                                                                 0.0064%
Italy                257,065  29
                                 62,402,659 30
                                                    4.12         0.4119%


        The high rate of infection in federal prisons shows how the BOP fails to follow

  its own policies consistently. Staff who should be quarantined after exposure aren’t.31



  24
     Includes the number of BOP inmates who have tested positive for COVID-19, the
  number of BOP inmates who have recovered, and the number of BOP inmates who
  have died from COVID-19. Numbers obtained from www.bop.gov/coronavirus on a
  daily basis. There is good reason to believe that the numbers reported by the BOP
  understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC
  Ward, and D. Edge, MDC Warden, Response to EDNY Administrative Order 2020-14 (Apr.
  7, 2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3
  positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons
  (Apr. 7, 2020) at www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
  25
     Includes the number of federal inmates in BOP-managed institutions, the number of
  federal inmates in community-based facilities, and the number of federal inmates who
  have died from COVID-19. Numbers obtained from www.bop.gov/coronavirus on a
  daily basis.
  26
     Numbers obtained on 8/21/2020 at 3:26pm from https://coronavirus.jhu.edu/ma
  p.html
  27
     Id.
  28
     Numbers obtained on 8/21/2020 at 3:27pm from https://www.census.gov/popclo
  ck/
  29
     Numbers obtained on 8/21/2020 at 3:26pm from https://coronavirus.jhu.edu/ma
  p.html
  30
     Numbers obtained on 8/21/2020 at 3:27pm from https://www.census.gov/popclo
  ck/
  31
     Joseph Neff & Keri Blakinger, Federal Prisons Agency “Put Staff in Harm’s Way” of
  Coronavirus, The Marshall Project (Apr. 3, 2020), available at: https://bit.ly/2VkWuTC.
                                             12
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.156 Filed 08/24/20 Page 13 of 23




Prisons fail to stock basic essentials like soap.32 The situation is so poor that a union

representing 30,000 BOP employees has filed an OSHA complaint because “staff who

were screened and ordered home” based on the screening tool shown above were

“ordered back to work within 48 hours.”33

       Mr. Jones is not in a prison immune from a COVID-19 outbreak. Schuylkill FCI,

where Mr. Jones is currently incarcerated, has reported one “recovered” case of

COVID-19 and additional tests are pending.34 Schuylkill houses 1,029 incarcerated

people, yet as of August 24, the BOP reports the following test results:35

     No. of Inmates with         No. of Inmates with           No. of Inmates with
      Completed Tests              Pending Tests                 Positive Tests

             158                            6                             1


       Despite the positive test and the ease with which the virus spreads, testing at

Schuylkill is not universal. This is troubling given the explosion of COVID-19 cases in



32
   See Letter from Jerrold Nadler, Chair, House Judiciary Comm., to William Barr, Att.
Gen., at 1 (Apr. 10, 2020) (“Reports from inside the Oakdale facility indicate that there
is a continuing lack of availability of personal hygiene products and that general
sanitation is lacking.”) (citing Sadie Gurman et al., Coronavirus Puts Prison Under Siege,
Wall Street Journal (Apr. 6, 2020), available at https://on.wsj.com/3a4TD6K.
33
   See OSHA Complaint, https://www.afge.org/globalassets/documents/
generalreports/coronavirus/4/osha-7-form-national-complaint.pdf. The situation has
worsened since the plaintiffs filed this complaint. Inmate movement across BOP and
local detention centers—one of the central OSHA complaints—continues.
34
    BOP, COVID-19 Inmate Test Information, https://www.bop.gov/coronavirus/ (last
accessed August 13, 2020).
35
   Id.; FCI Schuylkill, BOP, available at https://www.bop.gov/locations/institutions/sc
h/ (last accessed August 24, 2020).
                                              13
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.157 Filed 08/24/20 Page 14 of 23




certain BOP facilities. This Court has not hesitated to grant compassionate release to

persons held in facilities with zero confirmed cases because “[t]he prison’s report of zero

confirmed cases is more likely a result of a lack of testing than a lack of the virus’

presence in the prison.”36

       Courts have found extraordinary and compelling circumstances exist at FCI

Schuylkill.37 Further, as of August 24, 2020, Schuylkill County, where FCI Schuylkill is

located, has 938 active cases of COVID-19 and 51 deaths.38 “[A]bsent zero cases in

[Schuylkill] County the prison is still at risk of exposing inmates” because

“[p]resumably, many of FCI [Schuylkill]’s staff live in [Schuylkill] County and may have

been exposed to COVID-19.”39

 III. The Sentencing Factors in 18 U.S.C. § 3553(a) favor Mr. Jones’s release.

       In totality, the § 3553(a) factors favor Mr. Jones’s release. He understands the

seriousness of his offense and has been sufficiently deterred by his greater than three


36
   Street v. United States, No. 15-20624, 2020 WL 4284313, at *1 (E.D. Mich. July 27,
2020).
37
   See, e.g., United States v. Croft, No. 95-496-1, 2020 WL 3871313, at *2 (E.D. Pa. July 9,
2020); United States v. Davis, No. 10-Cr-99, 2020 WL 3843682 (D. Conn. July 8, 2020);
United States v. Galloway, No. RDB-10-0775, 2020 WL 2571172 (D. Md. May 21, 2020);
United States v. Rountree, No. 12-CR-0308, 2020 WL 2610923, at *7-8 (N.D.N.Y. May 18,
2020); United States v. Peters, No. 18-CR-188, 2020 WL 2092617 (D. Conn. May 1, 2020);
United States v. Gileno, No. 19-CR-161-VAB, 2020 WL 1916773 (D. Conn. April 20,
2020).
38
   See COVID-19, Pa. Health Dep’t, Schuylkill Cnty., available at
https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx                  (last
accessed Aug. 24, 2020).
39
   United States v. Pomante, No. 19-20316, 2020 WL 2513095, at *4 (E.D. Mich. May 15,
2020).
                                                14
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.158 Filed 08/24/20 Page 15 of 23




years in custody. Moreover, the circumstances created by the COVID-19 pandemic

justify release even though Mr. Jones’s sentence was just at the time of its imposition.

“When the Court sentenced [Mr. Jones], the Court did not intend for that sentence to

‘include incurring a great and unforeseen risk of severe illness or death’ brought on by

a global pandemic.’”40

      Retribution & Deterrence. The conditions of incarceration are inherently

intertwined with the question of what punishment is just. Mr. Jones has spent 38

months in prison—more than half his sentence and over 63% of the statutory minimum

sentence. (Ex. A, Pub. Info.) In addition, he will spend whatever time left there is to

serve in harsher-than normal conditions. Since March 13, 2020, BOP “modified its

operations” to respond to the spread of COVID-19.41 Under this plan, people “in every

institution” are “secured in their assigned cells/quarters to decrease the spread of the




40
   Ireland, 2020 WL 4050245, at *6 (quoting Hunt, 2020 WL 2395222, at *6 (E.D.
Mich. May 12, 2020)).
41
   Fed. Bureau of Prisons, Fed. Bureau of Prisons COVID-19 Action Plan (Mar. 13, 2020),
https://www.bop.gov/resources/news/20200313_covid-19.jsp (Phase II). Phase II’s
modified operations were extended as described in Phase III, Phase IV, Phase V, Phase
VI, and Phase VII.
                                            15
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.159 Filed 08/24/20 Page 16 of 23




virus.”42 Family and friends are prohibited from visiting.43 Programming, absent select

UNICOR operations, has ceased and movement throughout the facility is suspended.44

And while BOP’s website claims people are permitted to move for showers three times

a week, telephone and email access, commissary, and laundry,45 in reality, even these

basic activities are often not allowed. Conditions amount to a “total lockdown” nearly

all day long.46

       These conditions have made Mr. Jones’s months in prison even more punitive.

Reducing his sentence does not “threaten to diminish respect for the law. Respect for



42
    Institution lockdown began on April 1, 2020 (Phase V) and was subsequently
extended through May 18, 2020, (Phase VI) and again through June 30, 2020 (Phase
VII). At some facilities, once someone tests positive for the virus, they are put in solitary
confinement. See, e.g., Complaint, Torres v. Milusnic, No. 20-cv-04450 (C.D. Cal. May 16,
2020), ECF No. 1, at 55 (Perales Decl.) (petitioner placed in Special Housing Unit
(SHU) after testing positive for COVID-19); Class Action Petition for Writ of Habeas
Corpus, Hallinan v. Scarantino, No. 20-hc2088-FL (E.D.N.C. May 26, 2020), ECF No.
1-4, at 6 (Goodwin Decl.) (Petitioner in FCI Butner Medium I moved to the SHU after
testing positive for COVID-19).
43
   Fed. Bureau of Prisons, BOP Implementing Modified Operations, https://www.bop.gov/
coronavirus/covid19_status.jsp (last visited August 13, 2020).
44
   Id.
45
   Id.
46
   Letter from Dr. Sandro Galea, Dean, Boston Univ. School of Pub. Health, et al., to
President Trump 1 (Mar. 27, 2020), https://thejusticecollaborative.com/wp-
content/uploads/2020/03/Public-Health-Expert-Letter-to-Trump.pdf (co-signed by
numerous public health officials from leading medical and public health institutions);
see also Ctrs. for Disease Control and Prevention, Interim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,
https://bit.ly/2M9IF6a (last visited August 13, 2020) (recognizing that correctional and
detention facilities present “unique challenges for control of SARS-CoV-2
transmission,” due to the fact that individuals “live, work, eat, study, and recreate within
congregate environments”).
                                             16
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.160 Filed 08/24/20 Page 17 of 23




the law is promoted by demonstrating its humanity as much as its rigidity.”47

      Incapacitation. Predicting recidivism is nearly impossible. But a number of

factors suggest Mr. Jones is not a danger to the community. Mr. Jones is 49 years old.

“It is commonly known that recidivism reduces with age”48 and “decline[s]

substantially” around age 50.49 Data from the U.S. Sentencing Commission USSC

supports this conclusion.50 Moreover, his status as an amputee makes it difficult for him

to move around. He has nerve pain and wounds from his prosthetic that have gotten

worse while incarcerated. (See Sealed Ex. D, 2020 Medical Records at 40; Sealed Ex. E,

2019 Medical Records at 31) Given these difficulties in providing basic self-care, it

seems unlikely he would pose a danger to the community.

      Mr. Jones’s conduct in prison supports the conclusion that he is not a danger.

He has only had three minor incidents, all nonviolent. One involved a citation for being

insolent to a staff member, in April 2018, before his sentencing, when he was in pretrial

custody at FCI Milan. (See Ex. I, Discipline) In March 2019, he was cited for refusing

work, but this was likely a mistake, as the report states “he did not check the call outs

for that day.” (Id.) The most recent incident involved refusing to obey an order, but the

report noted “[h]e displayed a good attitude,” and clearly did not show disdain for


47
   McConico, 2020 WL 4431424, at *4.
48
   United States v. Rainone, No. 09-CR-206, 2020 WL 3468307, at *1 (N.D. Ill. June 19,
2020).
49
   See United States v. Williams, No. 06-CR-0143, 2020 WL 3097615, at *1 (D. Minn.
June 11, 2020).
50
   See USSC, The Effects of Aging on Recidivism Among Federal Offenders.
                                              17
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.161 Filed 08/24/20 Page 18 of 23




authority. (Id.)

       While Mr. Jones cannot escape the fact of his prior convictions, his criminal

history should not prevent his release. He acknowledges that his crime was serious, but

his offense conduct was non-violent. Moreover, the majority of his prior convictions

involve non-violent drug offenses. (See PSR ¶¶ 30–33, 36) Although Mr. Jones was

classified as an armed career criminal at sentencing, when the Government weighed his

physical and intellectual disabilities against his criminal history, it recommended a

sentence below the statutory minimum and the guidelines range, and the court followed

suit. (R. 38, Gov. Sent. Mem., PgID 119; R. 39, Judgment, PgID 130)

       The government may point out that Mr. Jones has a “high risk” PATTERN

score. But PATTERN scores are a problematic criterion for denying release.

PATTERN is an algorithm created pursuant to the 1SA as a means for the BOP to

determine an inmate’s risk. But it “is still an incomplete tool [and] it has yet to be

independently validated.”51 In fact, “many questions remain about PATTERN’s validity

because of possible racial/ethnic and gender bias and because of the tool’s

overemphasis on static factors such as criminal history.” Id. For these reasons,

numerous civil rights groups have urged the Attorney General to stop using PATTERN




 See Jerrold Nadler & Karen Bass, Press Release, Subcommittee on Crime,
51

Terrorism, and Homeland Security (Mar. 30, 2020).
                                        18
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.162 Filed 08/24/20 Page 19 of 23




to assess who should be released during this pandemic.52 Moreover, courts in this

district have suggested any recidivism risk should be balanced along with considerations

about the risk to defendant’s health or conditions of release that can prevent

recidivism.53

       Education & Rehabilitation. Mr. Jones has tried to participate in

programming, but his disabilities have made completing programs difficult. The BOP

has designated Mr. Jones as “non-promotable” on the GED, (Ex. J, Transcript), which

indicates that he is ineligible to increase his pay grade in BOP work programs.54 This

should not be treated as a sign that Mr. Jones is not making efforts to improve himself,

as this misunderstands his limited educational and academic skills.

       The PSR gave only a sparse account of Mr. Jones’s education, but what is there

is enlightening. In the presentence interview, Mr. Jones said he “received special

education services for both an unspecified learning disability and a behavioral disorder.”

(PSR ¶ 56.) His Test of Adult Basic Education, or TABE, results suggest that he has


52
   Letter to Attorney Gen. William Barr (Apr. 3, 2020), available at http://civilrightsdo
cs.info/pdf/policy/letters/2020/Final_Letter_on_PATTERN_in_Response_to_AG
_Barr_Memo_on_4_26-4_3_2020.pdf.
53
   See Hunt, 2020 WL 2395222, at *7 (finding health risk and availability of conditions
of release outweighed a high recidivism risk based on past convictions involving two
armed robberies and drug trafficking crimes); Harrell v. United States, No. 13-20198, 2020
WL 2768883, at *4 (E.D. Mich. May 28, 2020) (finding 45-year-old’s risk from
hypertension and diabetes outweighed any benefit from serving the remaining half of
his sentence).
54
   Dep’t of Justice, The Federal Bureau of Prisons Inmate Release Preparation and Transitional
Reentry       Programs:     Finding        and       Recommendations,        available      at
https://oig.justice.gov/reports/BOP/a0416/findings.htm.
                                             19
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.163 Filed 08/24/20 Page 20 of 23




severely limited reading proficiency. (Ex. J, Transcript) Mr. Jones scored a 0.0 in

Reading on a TABE M test. (Id.). The scoring system operates as follows:

       [A] student can score a GE of 7.3 on a TABE Level M Mathematics
       Computation assessment. This indicates the student performs at Grade
       7.3 on a test which covers content generally taught in fourth and fifth
       grade (the TABE M content grade level ranges from 4.0-5.9). One could
       expect the GE score to go down if the examinee is retested with Level D
       (where the content grade level ranges from 6.0 to 8.9) – because a student
       who can perform at the 7th grade level on 5th grade content can’t perform
       at the same level on 7th grade content.55




       Mr. Jones performed at the proficiency of a kindergartener doing fourth to fifth

grade-level coursework. This is why he has been unable to finish his GED coursework

so far. It would be a mistake to penalize him for his academic struggles.

       Under current lockdown conditions, Mr. Jones will not gain any advantage from

BOP programming. To the extent he needs additional assistance or substance abuse

treatment, community-based substance abuse options in Tuscaloosa, Alabama, where

he plans to live if released, are better positioned to help at this time.




55
  PACE Learning Systems, Reviewing TABE Scores, https://pacelearning.com/revie
wing-tabe-scores/.
                                     20
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.164 Filed 08/24/20 Page 21 of 23




   IV.        Mr. Jones has a viable release plan.

       Mr. Jones has access to the tools and support systems he will need to re-enter

the community. He will have access to means to support himself. Because he is an

amputee, he received Social Security Disability payments in the past. See PSR ¶ 58. He

will be eligible again to receive those payments upon release.

       Mr. Jones also enjoys support from his family members. Undersigned counsel

has been in communication with his sister in Alabama, who has offered to help

Mr. Jones in any way she can. If released to home confinement, Mr. Jones plans to live

in Alabama, where his sister, daughter, and three grandchildren live. Renee Jones and

his daughter, Jessica Lewis, are willing to assist him with his transition and have offered

a place for him to stay as he transitions to independent living. Ms. Jones has found an

apartment where Mr. Jones could stay close to her: Grand View, 1700 Snows Mill

Avenue, Northport, Alabama 35476. Mr. Jones can stay with his sister until the

apartment is ready for him to move into, or with his daughter in Greensboro, Alabama.

   V. A 14-Day Quarantine in BOP Custody is Not Appropriate

       This Court should not subject Mr. Jones to a 14-day quarantine. Placement in

“quarantine” does not protect inmates from contracting COVID-19 in prison, because

they are still exposed to staff who circulate in and out of the quarantine location, as well

as in and out of the prison and the community at large. District courts have properly

concluded this “Kafkaesque” 14-day “quarantine” “is neither quarantine nor limited to

                                            21
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.165 Filed 08/24/20 Page 22 of 23




14 days.”56 Instead, quarantine involves housing with many other people “in conditions

that will inevitably permit the virus to spread.”57 Mr. Jones can effectively self-

quarantine at his sister’s home.

                                    CONCLUSION

       Anthony Jones respectfully requests compassionate release.

Date: August 24, 2020                     Respectfully Submitted,


                                          FEDERAL COMMUNITY DEFENDER

                                          s/ Colleen P. Fitzharris
                                          Attorney for Anthony Jones
                                          613 Abbott Street, Suite 500
                                          Detroit, Michigan 48226
                                          313-967-5868
                                          E-mail: colleen_fitzharris@fd.org




56
   United States v. Scparta, 2020 WL 1910481, at *1 (S.D.N.Y. Apr. 20, 2020); see also United
States v. Resnick, 2020 WL 1651508 (S.D.N.Y. Apr. 2, 2020) (rejecting 14-day quarantine
in prison and because home confinement “will be significantly better than Devens
FMC”).
57
   Scparta, 2020 WL 1910481, at *1.
                                            22
Case 2:17-cr-20697-AJT-MKM ECF No. 45, PageID.166 Filed 08/24/20 Page 23 of 23




                         CERTIFICATE OF SERVICE

      Counsel certifies that on the above date, the foregoing paper was filed with the

clerk of the Court using the ECF system, which will send notification to opposing

counsel.

Date: August 24, 2020                  Respectfully Submitted,


                                       FEDERAL COMMUNITY DEFENDER

                                       s/ Colleen P. Fitzharris
                                       Attorney for Anthony Jones
                                       613 Abbott Street, Suite
                                       Detroit, Michigan 48226
                                       313-967-5868
                                       E-mail: colleen_fitzharris@fd.org




                                         23
